EXHIBIT 10.2

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
entered into as of May 23, 2013, by and among CryoLife, Inc., a Florida
corporation (“CryoLife”), AuraZyme Pharmaceuticals, Inc., a Florida corporation
(“AuraZyme”), CryoLife International, Inc., a Florida corporation
(“International”), Cardiogenesis Corporation, a Florida corporation
(“Cardiogenesis”) (CryoLife, AuraZyme, International and Cardiogenesis are
sometimes referred to herein together as the “Borrowers” and individually as a
“Borrower”), CryoLife, as Borrower Representative, the other Credit Parties
party hereto, General Electric Capital Corporation, a Delaware corporation (the
“Agent”), as administrative agent for the lenders from time to time party to the
Credit Agreement described below (collectively, the “Lenders” and individually
each a “Lender”) and for itself as a Lender and L/C Issuer, and such Lenders.

RECITALS

A.         The Borrowers, the other Credit Parties signatory thereto, the
Lenders signatory thereto from time to time and Agent are parties to that
certain Amended and Restated Credit Agreement, dated as of October 28, 2011, as
amended by that certain First Amendment to Amended and Restated Credit
Agreement, dated as of August 20, 2012 (as so amended and as may be further
amended, supplemented, revised, restated, replaced or otherwise modified, the
“Credit Agreement”). Capitalized terms used in this Amendment without definition
shall have the meanings ascribed to such terms in the Credit Agreement, as
applicable.

B.         The Borrowers have requested that Lenders amend the Credit Agreement
in certain respects and Lenders have agreed to so amend the Credit Agreement,
subject to the terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A.         AMENDMENTS

1.         Amendment to Section 5.11(e) Section 5.11(e) of the Credit Agreement
is hereby amended by replacing such subsection in its entirety with the
following:

(e) CryoLife may declare and make dividend payments with respect to its common
stock in an aggregate amount not to exceed $3,500,000 in any fiscal year;
provided, that, both before and after giving pro forma effect to each such
dividend payment and any Loan made on the date such dividend payment is made,
(i) the Credit Parties shall be in compliance on a pro forma basis with the
covenants set forth in Article VI as of the most recently ended fiscal quarter
for which financial statements have been delivered under Section 4.1(a) or (c),
(ii) the Leverage Ratio calculated as of the date of such dividend payment
(except with respect to Adjusted EBITDA which shall be calculated as of the most
recently



--------------------------------------------------------------------------------

ended twelve month period for which financial statements have been delivered
under Section 4.1(b)) shall be less than 1.00:1.00, and (iii) no Default or
Event of Default shall have occurred and be continuing.

2.         Amendment to Section 6.1 Section 6.1 of the Credit Agreement is
hereby amended by replacing such section in its entirety as follows:

Section 6.1 Capital Expenditures. The Borrowers and their Subsidiaries shall not
make or commit to make Capital Expenditures for fiscal year ended December 31,
2013 (or shorter period) in excess of $5,000,000, and for any fiscal year
thereafter (or shorter period) in excess of $3,500,000 (the “Capital Expenditure
Limitation”); provided, however, in the event the Borrowers and their
Subsidiaries do not expend the entire Capital Expenditure Limitation in any
fiscal year, the Borrowers and their Subsidiaries may carry forward to the
immediately succeeding fiscal year 50% of the unutilized portion. All Capital
Expenditures shall first be applied to reduce the applicable Capital Expenditure
Limitation and then to reduce the carry-forward from the previous fiscal year,
if any. “Capital Expenditures” shall be calculated in the manner set forth in
Exhibit 4.2(b).

B.         CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until Agent shall have received (a) duly executed
signature pages to this Amendment from the Lenders, Borrowers, L/C Issuer, Agent
and each Credit Party, and (b) an amendment fee in the amount of $15,000.

C. REPRESENTATIONS

Each Credit Party hereby represents and warrants to Lenders, L/C Issuer and
Agent that:

1.         The execution, delivery and performance by such Credit Party of this
Amendment (a) are within such Credit Party’s power; (b) have been duly
authorized by all necessary corporate, limited liability company or limited
partnership action; (c) are not in contravention of any provision of such Credit
Party’s certificate of incorporation or bylaws or other organizational
documents; (d) do not violate any law or regulation, or any order or decree of
any Governmental Authority; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Credit Party or any of its Subsidiaries is a party or
by which such Credit Party or any such Subsidiary or any of their respective
property is bound; (f) do not result in the creation or imposition of any Lien
upon any of the property of such Credit Party or any of its Subsidiaries other
than those in favor of Agent, on behalf of itself and the Lenders, pursuant to
the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person.

 

2



--------------------------------------------------------------------------------

2.         This Amendment has been duly executed and delivered for the benefit
of or on behalf of each Credit Party and constitutes a legal, valid and binding
obligation of each Credit Party, enforceable against such Credit Party in
accordance with its terms except as the enforceability hereof may be limited by
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors’ rights and remedies in general.

3.         Except as disclosed in writing to the Agent on the date hereof, both
before and after giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects and no Default or Event of Default has
occurred and is continuing as of the date hereof.

D.   OTHER AGREEMENTS

  1.         Continuing Effectiveness of Loan Documents. As amended hereby, all
terms of the Credit Agreement and the other Loan Documents shall be and remain
in full force and effect and shall constitute the legal, valid, binding and
enforceable obligations of the Credit Parties party thereto. To the extent any
terms and conditions in any of the other Loan Documents shall contradict or be
in conflict with any terms or conditions of the Credit Agreement, after giving
effect to this Amendment, such terms and conditions are hereby deemed modified
and amended accordingly to reflect the terms and conditions of the Credit
Agreement as modified and amended hereby. Upon the effectiveness of this
Amendment such terms and conditions are hereby deemed modified and amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified and amended hereby.

  2.         Reaffirmation of Loan Documents. Each Credit Party consents to the
execution and delivery of this Amendment by all parties hereto and the
consummation of the transactions described herein, and ratifies and confirms the
terms of the Credit Agreement, that certain Guaranty and Security Agreement,
dated as of March 27, 2008 and reaffirmed by that certain Omnibus Reaffirmation
Agreement, dated as of October 28, 2011 (as amended, supplemented, modified, the
“Guaranty and Security Agreement”) and each other Loan Document to which such
Credit Party is a party with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby and all promissory
notes issued thereunder. Each Credit Party acknowledges that, notwithstanding
anything to the contrary contained herein or in any other document evidencing
any indebtedness of any Borrower to the Lenders or any other obligation of
Borrowers, or any actions now or hereafter taken by the Lenders with respect to
any obligation of Borrowers, the Guaranty and Security Agreement (i) is and
shall continue to be a primary obligation of such Credit Party, (ii) is and
shall continue to be an absolute, unconditional, continuing and irrevocable
guaranty of payment, and (iii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein to the contrary
shall release, discharge, modify, change or affect the original liability of any
Credit Party under the Guaranty and Security Agreement.

  3.         Acknowledgment of Perfection of Security Interest. Each Credit
Party hereby acknowledges that, as of the date hereof, the security interests
and liens granted to Agent, the L/C Issuer and the Lenders under the Credit
Agreement and the other Loan Documents are in

 

3



--------------------------------------------------------------------------------

full force and effect, are properly perfected and are enforceable in accordance
with the terms of the Credit Agreement and the other Loan Documents.

  4.         Effect of Agreement. Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrowers to the Lenders, the
L/C Issuer and Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

  5.         Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of New York and all
applicable federal laws of the United States of America.

  6.         No Novation. This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement and the
other Loan Documents or an accord and satisfaction in regard thereto.

  7.         Costs and Expenses. The Borrowers agree to pay on demand all costs
and expenses of Agent in connection with the preparation, execution and delivery
of this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Agent with respect thereto.

  8.         Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission, Electronic Transmission or containing
an E-Signature shall be as effective as delivery of a manually executed
counterpart hereof.

  9.         Binding Nature. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

  10.       Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

[signature pages to follow]

 

4



--------------------------------------------------------------------------------

  IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

  BORROWERS:      CRYOLIFE, INC.      By: /s/ Steven G.
Anderson                                  Title: Chairman, CEO and President   
  AURAZYME PHARMACEUTICALS, INC.      By: /s/ Steven G.
Anderson                                  Title: Chairman, CEO and President   
  CRYOLIFE INTERNATIONAL, INC.      By: /s/ Steven G.
Anderson                                  Title: Chairman, President and CEO   
  CARDIOGENESIS CORPORATION      By: /s/ Steven G.
Anderson                                  Title: Chairman, President and CEO   
  HEMOSPHERE, INC.      By: /s/ Steven G. Anderson                            
     Title: Chairman, CEO and President   

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

  AGENT, L/C ISSUER AND LENDERS:     GENERAL ELECTRIC CAPITAL     CORPORATION,
as Agent, L/C Issuer and sole Lender   By:  /s/ Andrew Moore                    
                            Its Duly Authorized Signatory  

 

 

 

 

[Signature Page to Second Amendment to Amended and Restated Credit Agreement]